PER CURIAM.
Appellant Gerald C. Bertrand, the former husband, appeals the denial of his Motion for Reconsideration of Final Judgment. We dismiss his appeal as untimely. Pursuant to rule 9.110(b), Florida Rules of Appellate Procedure (2001), a notice of appeal must be filed with the clerk of the lower tribunal within 30 days of rendition of the order to be reviewed. In this case, the Second Amended Final Judgment in *437the Bertrands’ dissolution of marriage was entered on November 15, 2000. Mr. Bertrand filed a motion for rehearing on December 7, 2000. The motion was denied on December 21, 2000. Mr. Bertrand filed his notice of appeal on April 2, 2002, almost sixteen months after his motion for rehearing was first denied.